DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Please note that in the Information Disclosure statement of 22 June 2022, all non-patent literature documents without a complete date (both MONTH and YEAR) were not considered. See MPEP 609.04(a)I and 37 CFR 1.98(b)(5).  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply a new information disclosure statement with the additional information to be treated as if it was filed as of June 22,2022.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  
Claim Rejections - 35 USC § 112
Claims 2,3,5,6,8,13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 2 and 3 and 5 on line 1 there is no antecedent basis for “said welding equipment”.  In claims 6,8,13,14,15,16,17,18,19,20,21,22,23,24 ,26 on line 2 there is no antecedent basis for “said welding information”.  In claim 25 on lines 1 and 2 there is no antecedent basis for “said function”.
Response to Arguments
Applicant’s arguments with respect to claim(s) of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1,4,7,9-12 are allowable.
Claims 2,3,5,6,8,13-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:    Regarding claim 1, None of the references of record discloses or suggests, alone or in combination, “A machine-vision-assisted system comprising: a first Time of Flight (ToF) camera configured to generate a three-dimensional (3D) depth map of a first field of view; a second camera configured to capture images of a second field of view that at least partially overlaps the first field of view; digital image processing circuitry configured to: identify at least one aspect of a welding scene of the second field of view from 3D depth map; and generate an augmented reality user interface based on the at least one aspect…”.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761